FILED
                            NOT FOR PUBLICATION                               OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10445

              Plaintiff - Appellee,              D.C. No. 1:08-cr-00276-OWW-1

       v.
                                                 MEMORANDUM *
MICHAEL EUGENE HOLLIS,

              Defendant - Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Oliver W. Wanger, Senior District Judge, Presiding

                      Argued and Submitted August 31, 2011
                            San Francisco, California

Before: FISHER and RAWLINSON, Circuit Judges, and WU, District Judge.**

      Michael Eugene Hollis appeals from his resentencing following his

conviction for distributing child pornography.

      1.     The district properly applied a vulnerable victim enhancement

pursuant to U.S.S.G. § 3A1.1(b)(1), because “a district court can apply the

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable George H. Wu, United States District Judge for the Central
District of California, sitting by designation.
vulnerable victim enhancement where a child is so young and small that he or she

is less able to resist than other child victims of pornography.” United States v.

Lynn, 636 F.3d 1127, 1138-39 (9th Cir. 2011) (citation omitted). The evidence

showed that Hollis should have known that he possessed images and videos of

children as young as two and four because some of the filenames referred to the

ages of the children depicted.

      2.     Hollis has not shown that the district court failed to follow our

mandate on remand. We directed the district court not to apply U.S.S.G. §

2G2.2(b)(3)(B), and the district court followed that directive. It was within the

district court’s discretion to resentence Hollis to 200 months. Nothing in the

record indicates that the district court failed to appreciate its discretion under

Kimbrough v. United States, 552 U.S. 85 (2007).

      AFFIRMED.




                                            2